DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment dated 6/28/2022 has been entered.  In the Amendment, claims 1, 4-6, 10, 13-15 have been amended.  Claims 8 and 9 were previously withdrawn.  Claims 1-7 and 10-16 are pending for examination.  
The amendments to claim 10 overcomes the 112(b) rejection with regard to claim 10.
The amendments to claim 13 overcomes the 112(b) rejection with regard to claim 13.
Response to Arguments
	Applicant’s arguments filed on 06/28/2022 have been fully considered but they are considered moot.  Independent claims 1 and 10  have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Interpretation
	See claim interpretation analysis as given in the Non-Final Office action dated 01/28/2022 where claim limitation “residuum protection device” is interpreted as invoking section 112(f) and where a review of the specification shows corresponding structure to be a shell, panels, or a pad (Applicant’s specification, [0001]).
Claim Objections
Claims 1, 6 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation of the first shell defining "an open interior channel" in lines 4-5 and the second shell defining an open interior channel in lines 7-8..  Because the first shell has an open interior channel and the second shell has an open interior channel, it is unclear throughout the claim if the channel being referred to is the channel of the first shell or the second shell. Examiner suggests the claim be amended for clarification to recite, for example, --an elongated first shell…defining a first open interior channel…a flexible second shell defining a second open interior channel--.
Claim 1 recites the limitation “the interior channel” in line 6 which  is unclear for reasons discussed above .  Examiner suggests the claim be amended for clarification to recite, for example --the first shell adapted to receive at least a portion of the residuum…into the first open interior channel--.
Claim 1 recites the limitation “the channel” in line 12.  It is unclear for the reasons discussed above. -- Examiner suggests the claim be amended for clarification to recite, for example wherein the protrusion is …projecting into the second open interior channel--.
Similarly, claim 10 recites the limitation "an open interior channel" in lines 12 and 16 which is unclear as discussed above. It is unclear for the same reasons provided above with regard to claim 1. Examiner suggests the claim be amended for clarification to recite, for example --an elongated first suspension shell…defining a first open interior channel…a flexible second suspension shell defining a second open interior channel--.
Claim 6, line 3 recites the limitation, “the overlapping free distal end of the strap member” which is unclear.  Examiner suggests that the claim be amended to recite --further comprising a pair of mating fasteners spaced on the outer surface of the free distal end of the strap member for securing the free distal end of the strap member in an overlapping manner--.
Claim 10 recites the limitation “the interior channel” in line 13.  It is unclear for the reasons discussed with regard to claim 1.  Examiner suggests the claim be amended for clarification to recite --the first shell suspension shell adapted to receive at least a portion of the residuum and the posterior shell into the first open interior channel--
Claim 10 recites the limitation “the open interior channel” in line in line 18.  It is unclear for the reasons discussed with regard to claim 1. Examiner suggests the claim be amended for clarification to recite, --a protrusion extending radially inwardly into the second open interior channel--.
Claim 10 recites the limitation “the channel” in line 21.  It is unclear for the reasons discussed with regard to claim 1.  Examiner suggests the claim be amended for clarification to recite, --the protrusion is elongated and includes a pair of major side surfaces projecting into the second open interior channel--.Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 2010/0036505) as evidenced by Laprade (see NPL article, entitled “Femoral Condoyle Articular Cartilage Injury”) in view of  Bonner (US 3889301) and in further view of Farraday (US 2005/0059919).
	Regarding claim 1, Hassler discloses an apparatus 21, 22 (Fig. 4, tibial shell 21, fibular shell 22, [0036]) for suspending a post-amputation residuum protection device 30 (vacuum cushion 30, [0037]; vacuum cushion 30 provided in the prosthetic device 20, [0030]; device 20 has fastening mechanism 25 with two belts that have the role of fixating the shells 21, and 22; thus suspending the cushion 30 in between the shells within the apparatus; see Figs. 4 and 5) for a below the knee amputation leaving a residuum having a medial femoral condyle  (prosthetic devices may be for below the knee joint amputations, [0002]; the apparatus is arranged on the extensor side next to the knee, [0014]; apparatus has tibial shell with patellar opening, [0030]; thus knee is present; amputation stump on lower leg, [0030]; medial femoral condyle is located on knee, as evidenced by Laprade, page 1, under heading “Femoral Condyle Location”; thus there is a residuum having a medial femoral condyle as the amputation is below the knee and the knee has the medial femoral condyle) defining a supracondylar space (“supra” is defined as above, dictionary .com; the medial femoral condyle has a space above it, thus it defines a supracondylar space), the suspending apparatus comprising: an elongated arcuate first shell 22 (See annotated Fig. 5 below which shows elongated arcuate shell 22, [0036]) 

    PNG
    media_image1.png
    692
    763
    media_image1.png
    Greyscale



having a longitudinal axis (see annotated Fig. 5 above) and defining an open interior channel (channel is within first shell 22, [0006]), the first shell adapted to receive at least a portion of the residuum (shell is fibular shell [0036]; thus shell receives fibula which is a portion of the residuum) and the residuum protection device 30 into the interior channel of the shell ([0036], [0037], Figs. 4 and 5); and a flexible second shell 21 (shell parts may be designed with shape elasticity, [0011], claim 3) having a proximal end, a distal end (annotated Fig. 5), an inner surface (shell 21 inherently has an inner surface) defining an open interior channel (see Fig. 5 where cushion is disposed in open interior channel, [0006]), and an outer surface (annotated Fig. 5 above), the second shell configured to be received within the first shell (see Fig.4 which shows second shell 21 received within first shell 22; shell parts fixated relative to one another, [0007]; [0010],[0035]) and adapted to cover the residuum adjacent to the knee ([0006], [0100]) forming a sleeve (see Fig. 4, [0006]) with the first shell for surrounding the residuum and the residuum protection device ([0006], [0036], Fig. 4).
Hassler as evidenced by Laprade does not disclose the second shell including a wedge comprising a protrusion extending radially inwardly into the open interior channel of the second shell from along a portion of the inner surface spaced from the proximal end and the distal end of the second shell,  wherein the protrusion is elongated and includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell, the side surfaces joining at a common longitudinal ridge coaxial with a central longitudinal axis of the protrusion and extending circumferentially along the inner surface of the second shell, wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space for suspending the residuum protection device.
Bonner teaches an analogous apparatus 13 (casing 13, col. 3, lines 16-24, Fig. 1) for suspending an analogous post-amputation residuum protection device 10 (air sac 10, col. 3, lines 40-63)  comprising an analogous flexible second shell 13 (part of casing 13, Fig. 1), the analogous second shell including a wedge 23 (ring or protuberance 23, col. 3, lines 49-64;insofar as applicant’s own protrusion constitutes a wedge, so too does Bonner) and an analogous open interior channel (space in casing 13, see annotated Fig. 1 showing a portion of the open interior channel), the analogous flexible shell comprising a protrusion (see magnified annotated Fig. 1 section below, col. 3, lines 49-64)

    PNG
    media_image2.png
    574
    698
    media_image2.png
    Greyscale



 extending radially inwardly into the open interior channel of the analogous second shell (annotated Fig. 1 above) from along a portion of the inner surface (annotated Fig. 1) spaced from the proximal end and the distal end of the second shell (annotated Fig. 1),  wherein the protrusion is elongated (the ring or protuberance 23 runs in a complete circle around the casing, col. 3, lines 49-63; thus is elongated) and includes a pair of major side surfaces projecting into the channel at an angle with respect to the inner surface of the second shell (see second magnified Fig. 1 section below showing side surfaces at an angle), 



    PNG
    media_image3.png
    593
    752
    media_image3.png
    Greyscale


the side surfaces joining at a common longitudinal ridge (second annotated Fig. 1 above) coaxial with a central longitudinal axis of the protrusion and extending circumferentially along the inner surface of the second shell (the ring or protuberance 23 runs in a complete circle around the casing, col. 3, lines 49-63; thus extends circumferentially along the inner surface of the analogous second shell), wherein the wedge is adapted to bear against the residuum (the protuberance or ring projects toward the casing of the air sac 10, displacing it inwardly, thus providing vertical stability of the air sac, col. 3, lines 49-63, thus the protuberance or ring bears against the air sac 10; the post-amputative stump S is surrounded by air sac 10; col. 3, lines 17-23; thus the protuberance or ring bears against the stump [residuum] via the sac) for suspending the residuum protection device (col. 3, lines 40-64).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the second shell of the apparatus for suspending a post-amputation residuum protection device of Hassler as evidenced by Laprade a wedge comprising a protrusion extending radially inwardly into the open interior channel of the second shell from along a portion of the inner surface spaced from the proximal end and the distal end of the second shell,  wherein the protrusion is elongated and includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell, the side surfaces joining at a common longitudinal ridge coaxial with a central longitudinal axis of the protrusion and extending circumferentially along the inner surface of the second shell, wherein the wedge is adapted to bear against the residuum for suspending the residuum protection device, as taught by Bonner, in order to provide an improved apparatus for suspending a post-amputation residuum protection device that prevents vertical slippage of the protection device (Bonner, col. 3, lines 49-64).
Hassler as evidenced by Laprade in view of Bonner discloses the invention as described above
Hassler as evidenced by Laprade in view of Bonner does not explicitly disclose the protrusion includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell (although strongly implies it; see second magnified Fig. 1 section above marked up to indicate an angle other than normal).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the protrusion of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation that includes a pair of major side surfaces projecting into the channel at an angle with respect to the inner surface of the second shell, includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell, as Applicant has appeared to have placed no criticality on the claimed angle (Applicant makes no discussion of the different angles in the specification and therefore explicitly leaves the precise angle to the designer), since the apparatus of Hassler as modified would function equally well with the claimed relative angles, and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In re Gardner V. Tec Syst., Inc., 725 F. 2d, 1338, 220 USPQ 777 (Fed. Cir. 1994).


Hassler as evidenced by Laprade in view of Bonner does not explicitly disclose wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space.
Farraday teaches an analogous apparatus 30 (cast 30, [0026], Fig. 4) for a post-amputation protection device 10 (gel liner 10, [0026]) for a below the knee amputation ([0025]) having an analogous first shell 30 (bottom portion of cast 30, [0009]; see Fig. 4 which shows a first portion formed on one side of hinge 24; [0031]) and an analogous second shell 30 (top portion of cast 30, [0009]; see Fig. 4 which shows a second portion formed on other side of hinge 24; [0024]) wherein the analogous second shell is adapted to bear against the residuum above the medial femoral condyle of the residuum and in the supracondylar space (cast 30 includes opening 22 proximate the knee, [0026]; Fig. 4 and Fig. 5 show cast 30 extending past the opening 22; medial femoral condyle is located on knee, as evidenced by Laprade, page 1, under heading “Femoral Condyle Location”; thus it follows that cast 30 extends above the medial femoral condoyle of the residuum as it extends above opening 22 proximate the knee) and in the supracondylar space (“supra” is defined as above, dictionary .com; the medial femoral condyle has a space above it, thus it defines a supracondylar space; cast 30 extends above opening 22 thus extends in the supracondylar space; one or more straps 32, 34, 36 secure the cast, [0032]; thus it follows that the analogous second shell is adapted to bear against the residuum above the medial femoral condyle of the residuum and in the supracondylar space.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second shell of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of Hassler as evidenced by Laprade in view of Bonner, is adapted to bear against the residuum above the medial femoral condyle of the residuum and in the supracondylar space, as taught by Farraday, , by elongating the second shell, in order to provide an improved apparatus for suspending a post-amputation residuum protection device that prevents the second shell from rotating or pistoning (Farraday, [0005]).  
Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday discloses wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space  (Bonner discloses a ring or protuberance 23 at an upper end of the casing 13 [analogous shell], Fig. 1, col. 3, lines 49-54; this upper end location on the flexible second shell of Hassler in view of Bonner and in further view of Farraday would be above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space; as disclosed in Farraday , the device is supracondylar, thus the wedge which would be placed at an upper end of the second shell [per Hassler] would also be supracondylar).  Accordingly, the combination of Hassler in view of Bonner and in further view of Farraday discloses wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space.
Regarding claim 2, Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday discloses the invention as described above and further discloses wherein the first shell is 2adapted to cover at least a portion of the edges of the second shell for enclosing at least a portion of the length of the residuum within the first shell and the second shell (Hassler, Fig. 4, shows second shell 21 received in first shell; [0006], [0036]).
Regarding claim 4, Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday discloses the invention as described above and further discloses a strap member 47, 25 (fastening mechanism 25 including tension belt 47, Hassler [0036], Fig. 4) secured to the second shell (Hassler, Fig. 5), the strap member having a free distal end (Hassler [0030], when the tension belt [strap member] is unbuckled it would have a free distal end), and including a buckle 25 (fastening mechanism 25, Hassler [0030], Fig. 4) at the other end (Hassler Fig. 4), wherein the strap member is adapted to wrap around the first shell and the second shell (Hassler Fig. 5, [0036]) compressing the shells to a shape conforming to  an outside surface of the combined suspending apparatus and the residuum protection device (Hassler, Fig. 4, Fig. 5; shells have shape elasticity, Hassler, [0011]; belt 47 is a tension belt, Hassler [0036]; thus it follows that upon tensioning of the belts the shells would be compressed to a shape conforming to an outside surface of the combined suspending apparatus and the residuum protection device).
Regarding claim 5, Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday discloses the invention as described above and further discloses  wherein each of the ends of the strap member is configured to wrap in opposite directions around the suspending apparatus (see in annotated Fig. 4 where one end of strap member 25, 47 wraps in one direction and the other end wraps in the other direction, annotated, Fig. 4, Hassler [0036]; thus each of the ends of the strap member is configured to wrap in opposite directions around the suspending apparatus) 

    PNG
    media_image4.png
    631
    470
    media_image4.png
    Greyscale

wherein the wrapped ends of the strap member are aligned (ends of the strap member as seen in annotated Fig. 4 meet and are thus construed to be aligned).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 2010/0036505) as evidenced by Laprade (see NPL article, entitled “Femoral Condoyle Articular Cartilage Injury”) in view of  Bonner (US 3889301), in view of Farraday (US 2005/0059919) and in further view of Einarsson (US 2007/0225824).
Regarding claim 3, Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday discloses the invention as described above.
Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday   does not disclose wherein the second shell comprises an inner foam layer comprising a soft material, and an outer foam layer comprising a rigid material, wherein the outer foam layer is positioned adjacent to the inner foam layer.
Einarsson teaches an a prosthetic system 10 ([0035]) comprising an analogous shell 12, 14 (shell 12, [0035], spacer element 14, [0035]) that comprises an inner foam layer 14 (spacer element 14, [0035], [0059], [0060], [0063], [0064]) comprising a ‘soft’ material (spacer element may be constructed from a material that provides cushioning, [0060], [0063]; thus it follows it would be soft;  spacer element may  be foam, [0064]) and an outer foam layer12 comprising a rigid material (the shell may be constructed from rigid foam, [0056]), wherein the outer foam layer is positioned adjacent to the inner foam layer ([0059]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second shell of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of Hassler as evidenced by Laprade, in view of Bonner and in further view of Farraday comprises an inner foam layer comprising a soft material, and an outer foam layer comprising a rigid material, wherein the outer foam layer is positioned adjacent to the inner foam layer, as taught by Einarsson, in order to provide an improved apparatus for suspending a post-amputation residuum protection device for a below the knee amputation that provides that has stiffness and provides cushioning (Einarsson, [0055], [0056], [0060], [0063]).


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 2010/0036505) as evidenced by Laprade (see NPL article, entitled “Femoral Condoyle Articular Cartilage Injury”) in view of  Bonner (US 3889301), in view of Farraday (US 2005/0059919) and in further view of Moore (US 3827107.
Regarding claim 6, Hassler as evidenced by Laprade in view of Bonner, and in further view of Farraday discloses the invention as described above.
Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday does not disclose a pair of mating fasteners spaced on the outer surface of the free distal end of the strap member for securing the overlapping free distal end of the strap member. 
Moore teaches an analogous strap member 24 (strap 24, col. 2 lines 44-49) having an analogous free distal end (Fig. 5) and a pair of mating fasteners 26, 28 (loop elements 26, short pad 28, col. 1, lines 51-58; col. 3, lines 6-18)  spaced on the outer surface of the free distal end of the strap member (col. 1, lines 44-58) for securing the overlapping free distal end of the strap member (col. 1, lines 44-58). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the free distal end of the strap member of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of Hassler as evidenced by Laprade in view of Bonner, and in further view of Farraday further comprises a pair of mating fasteners spaced on the outer surface of the free distal end of the strap member for securing the overlapping free distal end of the strap member, as taught by Moore, in order to provide an improved apparatus for suspending that provides for the desirable securing of the strap adjacent the buckle (Moore, col. 1, lines 58-62) and for ease of use.
Regarding claim 7, Hassler as evidenced by Laprade in view of Bonner, in view of Farraday, and in further view of Moore discloses the invention as described above and further discloses  wherein the mating fasteners comprise hook and loop fasteners (Moore, col. 2, lines 51-58).
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 2010/0036505) as evidenced by Laprade (see NPL article, entitled “Femoral Condoyle Articular Cartilage Injury”) in view of Einarsson (US 2007/0225824), in view of  Bonner (US 3889301) and in further view of Farraday (US 2005/0059919).
Regarding claim 10, Hassler discloses an apparatus 21, 22 (Fig. 4, tibial shell 21, fibular shell 22, [0036])  for post-amputation residuum maintenance ([0007]) for a below the knee amputation leaving a residuum having a medial femoral condyle defining a supracondylar space (prosthetic devices may be for below the knee joint amputations, [0002]; the apparatus is arranged on the extensor side next to the knee, [0014]; apparatus has tibial shell with patellar opening, [0030]; thus knee is present; amputation stump on lower leg, [0030]; medial femoral condyle is located on knee, as evidenced by Laprade, page 1, under heading “Femoral Condyle Location”; thus there is a residuum having a medial femoral condyle as the amputation is below the knee and the knee has the medial femoral condyle) defining a supracondylar space (“supra” is defined as above, dictionary .com; the medial femoral condyle has a space above it, thus it defines a supracondylar space), pre-tibial shell 22 (lower part of shell 22, [0036], see annotated Fig. 5 below; 

    PNG
    media_image5.png
    632
    751
    media_image5.png
    Greyscale


Applicant’s specification pre-tibial shell extends upwardly to the patella, Applicant’s specification, [0038]; lower portion of 22 extends upwardly toward patella; thus is a pre-tibial shell) having a longitudinal axis (see annotated Fig. 5 above) and arcuate in a cross- section taken transverse to the longitudinal axis (22 is a lengthened fibular shell, [0036]; thus it is arcuate in cross section transverse to longitudinal axis; Fig. 5) the pre-tibial shell adapted to be positioned adjacent to the residuum and configured to cover at least a portion of the opening (Fig. 4, annotated Fig. 5, Fig. 5, [0006], [0035]); an elongated arcuate first suspension shell 22 (see annotated Fig. 5; it has a length thus is elongated; vacuum cushion 30 provided in the prosthetic device 20, [0030]; device 20 has fastening mechanism 25 with two belts that have the role of fixating the shells 21, and 22; thus suspending the cushion 30 in between the shells within the apparatus; thus the first shell is a suspension shell)  having a longitudinal axis (see first annotated Fig. 5 above) and defining an open interior channel (hollow interior is within shell 22, receptacle space, [0006]), the first suspension shell adapted to receive at least a portion of the residuum into the interior channel ( [0007], [0010], [0036]); and 4a flexible second suspension shell 21 (see description with regard to first suspension shell where device including shells suspend cushion; thus second shell 21 is a suspension shell; shell parts may be designed with shape elasticity, [0011], claim 3; thus it follows that second shell is flexible as it is elastic) having a proximal end, a distal end (annotated Fig. 5 above), an inner surface defining an open interior channel (see Fig. 5 where cushion is disposed in open interior channel; inner surface [not seen] opposed to outer surface [0006]), and an outer surface (annotated Fig. 5 above), the second suspension shell configured to be received within the first suspension shell (see Fig.4 which shows second shell 21 received within first shell 22; shell parts fixated relative to one another, [0007]; [0010]) and adapted to cover the residuum adjacent to the knee ([0006], [0100]) forming a sleeve (see Fig. 4) with the first suspension shell for surrounding the residuum and the residuum protection device ([0006]. [0036]).
Hassler as evidenced by Laprade does not disclose an elongated posterior shell having a longitudinal axis and defining a hollow interior closed at a distal end, the posterior shell having an opening extending from a proximal end and adapted to receive a residuum into the hollow interior, the pre-tibial shell configured to cover at least a portion of the opening of the posterior shell and the first suspension shell adapted to receive the posterior shell into the interior channel.
Einarsson teaches an a prosthetic system 10 ([0035]) comprising an analogous first suspension shell 12, (shell 12, [0035]), an analogous pre-tibial shell (lower portion of shell 12; see annotated Figs. 2 and 3 below; Applicant’s specification pre-tibial shell extends upwardly to the patella, Applicant’s specification, [0038]; lower portion of 12 extends upwardly toward patella; thus is a pre-tibial shell; the invention may be configured for below the knee amputations, [0029]; in which case lower portion of shell 12 would extend upwardly toward patella) and an analogous interior channel (see annotated Figs. 2  and 3 below), 

    PNG
    media_image6.png
    554
    766
    media_image6.png
    Greyscale

an elongated posterior shell 16 (retainer 16; shell is defined as “any of various objects resembling such a covering, as in shape or in being more or less concave or hollow” dictionary.com; retainer 16 has a generally concave surface 34, [0082]; the concave surface 34 is preferably contoured to accommodate the distal end of a residual limb, [0083]) having a longitudinal axis (annotated Fig. 3) and defining a hollow interior ([0083], Fig. 1) closed at a distal end (annotated Fig. 3), the posterior shell having an opening extending from a proximal end (Fig. 2) and adapted to receive a residuum into the hollow interior ([0083]) the pre-tibial shell configured to cover at least a portion of the opening of the posterior shell (see annotated Fig. 3 above where pre-tibial shell arches over the opening of the posterior shell; thus is configured to cover at least a portion of the opening of the posterior shell) and the first suspension shell adapted to receive the posterior shell into the interior channel (Fig. 2, [0082]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the apparatus for post amputation maintenance for a below the knee amputation of Hassler as evidenced by Laprade an elongated posterior shell having a longitudinal axis and defining a hollow interior closed at a distal end, the posterior shell having an opening extending from a proximal end and adapted to receive a residuum into the hollow interior, the pre-tibial shell configured to cover at least a portion of the opening of the posterior shell and the first suspension shell adapted to receive the posterior shell into the interior channel, as taught by Einarsson, in order to provide an improved apparatus for post amputation maintenance for a below the knee amputation that is supportive of the weight of the user (Einarsson, [0084]).
Hassler as evidenced by Laprade in view of Einarsson discloses the invention as described above.  
Hassler as evidenced by Laprade in view of Einarsson does not disclose the second suspension shell including a wedge comprising a protrusion extending radially inwardly into the open interior channel of the second shell from along a portion of the inner surface spaced from the proximal end and the distal end of the second shell,  wherein the protrusion is elongated and includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell, the side surfaces joining at a common longitudinal ridge coaxial with a central longitudinal axis of the protrusion and extending circumferentially along the inner surface of the second shell, wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space for suspending the residuum protection device.
Bonner teaches an analogous apparatus 13 (casing 13, col. 3, lines 16-24, Fig. 1) for suspending an analogous post-amputation residuum protection device 10 (air sac 10, col. 3, lines 40-63)  comprising an analogous second suspension shell 13 (part of casing 13, Fig. 1), the analogous second shell including a wedge 23 (ring or protuberance 23, col. 3, lines 49-64; insofar as applicant’s own protrusion constitutes a wedge, so too does Bonner ) and an analogous open interior channel (space in casing 13, see first annotated Bonner Fig. 1 above with regard to claim 1 rejection showing a portion of the open interior channel), the analogous shell comprising a protrusion (see first annotated Bonner Fig. 1 with regard to claim 1 rejection , col. 3, lines 49-64) extending radially inwardly into the open interior channel of the analogous second shell (annotated Fig. 1 above with regard to claim 1) from along a portion of the inner surface (annotated Fig. 1 with regard to claim 1) spaced from the proximal end and the distal end of the second shell (annotated Fig. 1 with regard to claim 1),  wherein the protrusion is elongated (the ring or protuberance 23 runs in a complete circle around the casing, col. 3, lines 49-63; thus is elongated) and includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell (see second magnified Fig. 1 above with regard to claim 1 rejection), the side surfaces joining at a common longitudinal ridge (second annotated Fig. 1 above) coaxial with a central longitudinal axis of the protrusion and extending circumferentially along the inner surface of the second shell (the ring or protuberance 23 runs in a complete circle around the casing, col. 3, lines 49-63; thus extends circumferentially along the inner surface of the analogous second shell), wherein the wedge is adapted to bear against the residuum (the protuberance or ring projects toward the casing of the air sac 10, displacing it inwardly, thus providing vertical stability of the air sac, col. 3, lines 49-63, thus the protuberance or ring bears against the air sac 10; the post-amputative stump S is surrounded by air sac 10; col. 3, lines 17-23; thus the protuberance or ring bears against the stump [residuum] via the sac) for suspending the residuum protection device (col. 3, lines 40-64).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the second  suspension shell of the apparatus for suspending a post-amputation residuum protection device of Hassler as evidenced by Laprade in view of Einarsson a wedge comprising a protrusion extending radially inwardly into the open interior channel of the second shell from along a portion of the inner surface spaced from the proximal end and the distal end of the second shell,  wherein the protrusion is elongated and includes a pair of major side surfaces projecting into the channel at an angle other than normal with respect to the inner surface of the second shell, the side surfaces joining at a common longitudinal ridge coaxial with a central longitudinal axis of the protrusion and extending circumferentially along the inner surface of the second shell, wherein the wedge is adapted to bear against the residuum for suspending the residuum protection device, as taught by Bonner, in order to provide an improved apparatus for suspending a post-amputation residuum protection device that prevents vertical slippage of the protection device (Bonner, col. 3, lines 49-64).
Hassler as evidenced by Laprade in view of Einarsson and in further view of Bonner discloses the invention as described above.
Hassler as evidenced by Laprade in view of Einarsson and in further view of Bonner does not explicitly disclose wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space.
Farraday teaches an analogous apparatus 30 (cast 30, [0026], Fig. 4) for a post-amputation protection device 10 (gel liner 10, [0026]) for a below the knee amputation ([0025]) having an analogous first shell 30 (bottom portion of cast 30, [0009]; see Fig. 4 which shows a first portion formed on one side of hinge 24; [0031]) and an analogous second shell 30 (top portion of cast 30, [0009]; see Fig. 4 which shows a second portion formed on other side of hinge 24; [0024]) wherein the analogous second shell is adapted to bear against the residuum above the medial femoral condyle of the residuum and in the supracondylar space (cast 30 includes opening 22 proximate the knee, [0026]; Fig. 4 and Fig. 5 show cast 30 extending past the opening 22; medial femoral condyle is located on knee, as evidenced by Laprade, page 1, under heading “Femoral Condyle Location”; thus it follows that cast 30 extends above the medial femoral condoyle of the residuum as it extends above opening 22 proximate the knee) and in the supracondylar space (“supra” is defined as above, dictionary .com; the medial femoral condyle has a space above it, thus it defines a supracondylar space; cast 30 extends above opening 22 thus extends in the supracondylar space; one or more straps 32, 34, 36 secure the cast, [0032]; thus it follows that the analogous second shell is adapted to bear against the residuum above the medial femoral condyle of the residuum and in the supracondylar space).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second shell of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of Hassler as evidenced by Laprade in view of Bonner, is adapted to bear against the residuum above the medial femoral condyle of the residuum and in the supracondylar space, as taught by Farraday, by elongating the second shell, in order to provide an improved apparatus for suspending a post-amputation residuum protection device that prevents the second shell from rotating or pistoning (Farraday, [0005]).

Hassler as evidenced by Laprade in view of Bonner and in further view of Farraday discloses wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space  (Bonner discloses a ring or protuberance 23 at an upper end of the casing 13 [analogous shell], Fig. 1, col. 3, lines 49-54; this upper end location on the flexible second shell of Hassler in view of Bonner and in further view of Farraday would be above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space; as disclosed in Farraday , the device is supracondylar, thus the wedge which would be placed at an upper end of the second shell [per Hassler] would also be supracondylar).  Accordingly, the combination of Hassler in view of Bonner and in further view of Farraday discloses wherein the wedge is adapted to bear against the residuum above the medial femoral condyle of the residuum such that the protrusion is received in the supracondylar space.
Regarding claim 11, Hassler as evidenced by Laprade, in view of Einarsson,  in view of Bonner and in further view of Farraday discloses the invention as described above and further discloses wherein the first shell is 2adapted to cover at least a portion of the edges of the second shell for enclosing at least a portion of the length of the residuum within the first shell and the second shell (Hassler, Fig. 4 shows second shell received in first shell; [0006], [0036]).
Regarding claim 12, Hassler as evidenced by Laprade in view of Einarsson, Bonner and in further view of Farraday discloses the invention as described above.
Hassler as evidenced by Laprade in view of Einarsson, Bonner and in further view of Farraday   does not disclose wherein the second shell comprises an inner foam layer comprising a soft material, and an outer foam layer comprising a rigid material, wherein the outer foam layer is positioned adjacent to the inner foam layer.
Einarsson teaches an a prosthetic system 10 ([0035]) comprising an analogous second shell 68 (posterior shell , [0043], [0055], [0056]) that comprises an inner foam layer 14 (spacer element 14, [0035], [0059], [0060], [0063], [0064]) comprising a soft material (spacer element may be constructed from a material that provides cushioning, [0060], [0063]; thus it follows it would be soft;  spacer element may  be foam, [0064]) and an outer foam layer 68 comprising a rigid material (the shell may be constructed from rigid foam, [0056]), wherein the outer foam layer is positioned adjacent to the inner foam layer ([0059]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the second shell of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of Hassler as evidenced by Laprade, in view of Einarsson, in view of Bonner and in further view of Farraday comprises an inner foam layer comprising a soft material, and an outer foam layer comprising a rigid material, wherein the outer foam layer is positioned adjacent to the inner foam layer, as taught by Einarsson, in order to provide an improved apparatus for suspending a post-amputation residuum protection device for a below the knee amputation that provides that has stiffness and provides cushioning (Einarsson, [0055], [0056], [0060], [0063]).
Regarding claim 13, Hassler as evidenced by Laprade, in view of Einarsson, in view of Bonner and in further view of Farraday discloses the invention as described above and further discloses a strap member  4725  (fastening mechanism 25 including tension belt 47, Hassler [0036], Fig. 4) secured to the second suspension shell (Hassler Fig. 5), the strap member having a free distal end (Hassler, [0030], when the tension belt [strap member] is unbuckled it would have a free distal end), and including a buckle 25  (see annotated Fig. 4 with regard to claim 4, fastening mechanism 25, Hassler, [0030], Fig. 4) at the other end (Hassler Fig. 4), wherein the strap member is adapted to wrap around the first suspension shell and the second suspension shell (Hassler Fig. 5, [0036]) compressing the suspension  shells to a shape conforming to  an outside surface of the combined suspension shells and the posterior shell (Hassler Fig. 4, Fig. 5; shells have shape elasticity, Hassler, [0011]; belt 47  is a tension belt, [0036]; thus it follows that upon tensioning of the belts the suspension shells and the posterior shell [as combined] would be compressed to a shape conforming to an outside surface of the combined suspending apparatus and the residuum protection device).
Regarding claim 14, Hassler as evidenced by Laprade in view of Einarsson, in view of Bonner and in further view of Farraday discloses the invention as described above and further discloses wherein each of the ends of the strap member is configured to wrap in opposite directions around the suspension shells and the posterior shell (see in annotated Fig. 4 above with regard to claim 5 where one end of strap member 25, 47 wraps in one direction and the other end wraps in the other direction, annotated Fig. 4, Hassler, [0036]; thus each of the ends of the strap member is configured to wrap in opposite directions around the suspension shells and the posterior shell), wherein the wrapped ends of the strap member are aligned (ends of the strap member meet, as seen in annotated Fig. 4,  and are thus construed to be aligned).
.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler (US 2010/0036505) as evidenced by Laprade (see NPL article, entitled “Femoral Condoyle Articular Cartilage Injury”) in view of Einarsson (US 2007/0225824, in view of  Bonner (US 3889301), in view of Farraday (US 2005/0059919) and in further view of Moore (US 3827107).
Regarding claim 15, Hassler as evidenced by Laprade in view of Einarsson, in view of Bonner, and in further view of Farraday discloses the invention as described above.
Hassler as evidenced by Laprade, in view of Einarsson, in view of Bonner, and in further view of Farraday does not disclose a pair of mating fasteners spaced on an outer surface of the free distal end of the strap member for securing the overlapping free distal end of the strap member. 
Moore teaches an analogous strap member 24 (strap 24, col. 2 lines 44-49) having an analogous free distal end (Fig. 5) and a pair of mating fasteners 26, 28 (loop elements 26, short pad 28, col. 1, lines 51-58; col. 3, lines 6-18)  spaced on an outer surface of the free distal end of the strap member (col. 1, lines 44-58) for securing the overlapping free distal end of the strap member (col. 1, lines 44-58). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the free distal end of the strap member of the apparatus for suspending a post-amputation residuum protection device for a below the knee amputation of Hassler as evidenced by Laprade, in view of Einarsson, in view of Bonner, and in further view of Farraday, further comprises a pair of mating fasteners spaced on an outer surface of the free distal end of the strap member for securing the overlapping free distal end of the strap member, as taught by Moore, in order to provide an improved apparatus for suspending that provides for the desirable securing of the strap adjacent the buckle (Moore, col. 1, lines 58-63) and for ease of use.
Regarding claim 16, Hassler as evidenced by Laprade in view of Einarsson, in view of Bonner, in view of Farraday, and in further view of Moore discloses the invention as described above and further disclose wherein the mating fasteners comprise hook and loop fasteners (Moore, col. 2, lines 51-58).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                           

/ERIN DEERY/Primary Examiner, Art Unit 3754